         Case 4:20-cv-01493-LPR Document 40 Filed 08/26/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DAVID LEE PATTERSON                                                          PLAINTIFF

V.                               NO. 4:20-cv-01493-LPR-ERE

DALTON, Deputy;
NICOLE ROGERS, Jail Administrator                                         DEFENDANTS

                                         JUDGMENT

       Consistent with the Order that was entered on this date, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED without prejudice. Pursuant to 28 U.S.C. §

1915(a)(3), the Court certifies that an in forma pauperis appeal of the Judgment and Order

dismissing this case would not be taken in good faith.

       IT IS SO ADJUDGED this 26th day of August, 2021.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
